108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred SHORES, Jr., Plaintiff--Appellant,v.Alfred W. BETHEA, Assistant United States Attorney;  John H.Hare, Assistant Federal Public Defender,Defendants--Appellees.
No. 96-7741.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997Decided March 13, 1997.

Fred Shores, Jr., Appellant Pro Se.
Alfred W. Bethea, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina;  John H. Hare, FEDERAL PUBLIC DEFENDER'S OFFICE, Columbia, South Carolina, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion to obtain a document under Fed.R.Civ.P. 27 and dismissing his 42 U.S.C. § 1983 (1994) action without prejudice.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Shores v. Hare, No. CA-96-2716-6-21-AK (D.S.C. Oct. 17, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED